UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2385


JASON WESLEY HOYLE,

                Plaintiff - Appellant,

          v.

THEODORE MCENTIRE, Judge, in his official capacity; WILLIAM
A. LEAVELL, III; ROBERT ALEXANDER BANNE LYERLY, Judge, in
his official capacity; ROBERT G. HORNE, Judge, in his
official capacity; GERALD W. WILSON, District Attorney, in
his official capacity; MEREDITH R. ROBERTS, Assistant
District Attorney, in her official capacity; KELSEY GRAFF,
Attorney for Legal Aid of North Carolina Inc.; DENISE
LOCKETT, Managing Attorney of Boone office of Legal Aid of
North Carolina, Inc.; CELIA PISTOLIS, Assistant Director of
Advocacy and Compliance for Legal Aid of North Carolina,
Inc.; LEGAL AID OF NORTH CAROLINA, INCORPORATED, by and
through its Board of Directors; DANA CRAWFORD, Town of Boone
Police    Chief;    WANDA   SMITH,    Communications/Records
Supervisor, Town of Boone, in her official capacity; UNKNOWN
DEFENDANT,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:13-cv-00034-RLV-DSC)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Jason Wesley Hoyle, Appellant Pro Se. Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina; Dustin
Timothy Greene, Clay Campbell Wheeler, KILPATRICK TOWNSEND &
STOCKTON, LLP, Winston-Salem, North Carolina; William Carleton
Metcalf, VAN WINKLE LAW FIRM, Asheville, North Carolina; Harry
Lee Davis, Jr., Ann Cox Rowe, DAVIS & HAMRICK, LLP, Winston-
Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jason    Wesley       Hoyle   appeals   the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                           We

have     reviewed      the     record    and   find    no   reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.     Hoyle v. McEntire, No. 5:13-cv-00034-RLV-DSC (W.D.N.C.

Nov. 17, 2014).           We dispense with oral argument because the

facts    and   legal     contentions     are   adequately    presented        in   the

materials      before    this    court   and   argument     would    not   aid     the

decisional process.



                                                                           AFFIRMED




                                          3